COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 PERLA MICHEL,                                     §
                                                                    No. 08-09-00316-CV
                    Appellant,                     §
                                                                       Appeal from the
 v.                                                §
                                                                 County Court at Law No. 6
 BERTHA MARTINEZ,                                  §
                                                                  of El Paso County, Texas
                    Appellee.                      §
                                                                     (TC# 2009-J00087)
                                                   §

                                   MEMORANDUM OPINION

        We review this appeal on our own motion for determination of whether it should be

dismissed. Appellant filed notice of appeal on December 15, 2009, but she did not tender the filing

fee. By letter dated December 15, 2009, the Clerk of this Court notified Appellant that the filing fee

had not been paid and that failure to do so within twenty days may result in dismissal. Appellant did

not respond to the notice, nor a second notice sent on January 27, 2010.

        On January 19, 2010, the clerk’s record was filed, making Appellant’s brief due on February

18, 2010. See TEX . R. APP . P. 38.6(a)(1). After having been informed by the court reporter that

Appellant had not made financial arrangements to prepare the record, the Clerk of this Court notified

Appellant to immediately make arrangements to have the reporter’s record prepared in this case.

Again, no response was received. On February 26, 2010, the Clerk of the Court sent a letter

notifying Appellant that the filing fee had still not been paid and that neither a brief nor a motion for

extension of time in which to file the brief had been filed. The letter further advised that the Court

would dismiss the appeal for want of prosecution unless, within ten days of the notice, Appellant

responded showing grounds to continue the appeal. Appellant still did not respond.
       We may dismiss a case for failure to comply with the applicable rules such as when an

appellant fails to tender the requisite filing fee. TEX . R. APP . P. 5; TEX . R. APP . P. 42.3(c). We

further possess the authority to dismiss an appeal for want of prosecution when an appellant has

failed to file his brief in the time prescribed and has shown no grounds for continuing the appeal.

TEX . R. APP . P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.–San

Antonio 1998, no pet.). Having given notice of our intent to do so, requesting a response, and failing

to receive any answer, we dismiss the appeal pursuant to TEX . R. APP . P. 38.8(a)(1) and 42.3(c).



                                               GUADALUPE RIVERA, Justice

April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.




                                                  2